880




            OFFICE OF THE Al-l-ORNEY GENERAL       OF TEXAS
                             AUSTIN
GROVER   SELLERS
ATTORNLY  GENER,.,.




     Honorable 0. tier1 HUtohFnga
     County Auditor
     Young county
     Graham, Texas
     Dear sir:



                                                  . I. eohool held
                                                  aounty, or pay the
                                                  the deputlee of
                                                 eeseor-Colleotor
                                                  as notaries pub-

                                                r8 or xay 21, 19k5,
                                                 nt on the rollow-

                                         ly aLlow the aherirr
                                         oar to attend a school
                                         B. I. et Wiohita Falls?
                                                    sea or the

                              county allow a Deputy Sheriff the
                              or expense of attending euoh school
                            ted by, or under the superrision or

               %.     Can thenexpense of the Deputies of the Taz
                      daaesror-Collector qualirying a8 Zotariee
                      be charged 88 expense 0r orricev
lionorableQ. Xarl Hutohings,   page 2

        It,ir stated in Texas Jurisprudenoe, Vol. 11, pages
563-4-5, aa r0iiowa:
             "Counties, being oomponent parts of the
        state, have no power or dutiee except those
        which are olearly aet forth and defined in the
        Constitution and statutea, The statutes have
        alearly defined the powers, preeorlb?d the
        duties, and imposed the liabilities of the
        oommisrionere~ oourts, the medium through
        whloh the dirrerent counties aot, and rrOm
        these statutes mus't some all the authority
        vested in the counties. , . .
             Wommissionerst oourts are courts 0r
        llalted jurladiotion, in that their authorlty
        extends only to matters pertaining to the
        general welfare of their respective oountiee
        and that eaid powers are only those expressly
        or implledly oonterred upon them by~law, Wet
        i..it;ythe Constitution and statutes of the
             ."
        Subseotlon (b) of Artiole 3899, Vernon’e   Annotated
Civil Statutes, is in part as r0ima:
             *   . .Where the automobile or automobiles
        are ow:ed by the Sheriff or his deputies, they
        ahall be allowed four (4) cents for eaoh mile
        traveled in the d.isohargeof offlaial business,
        which sum shall cover all expenses of the main-
        tenance, depreoiation, and operation of suoh
        automobile. Suoh mileage shall be reported and
        paid. 15 the safnemanner preearibed for other
        allowable expenses under the provisions of this
        eeotion. No autoinol&leshall be allowed for any
        Deputy Sheriff exoept those regularly employed
        in outaide work.. . ln

        The county offioials of Young County are oompenseted
on an annual salary basis, and the roregoing provision or
Subseotion (b), Art, 3899 is applicable to said oounty. Said
Subseotion (b) of Art, 3899 also authorizes eaoh offiaer nained




                                                         .
                                                                       882



 Honorable 0. aarl liutohinga, .pege 3


 I5 the Aot,.where he reoelves 8 salary as oompenaation for
 hi8 aervioae,   to purohaae or oherge to hi8 oounty all reason-
 able expense8 necessary in the proper andlegal conduot of
 his offloe, and such expenses are to be passed on, predeter-
 mined and allowed in the t&me and ernount,aa nearly 88
 possible, by the ConunisslonerslCourt once eaoh month for
 the.ensuing:amnth, ~upon~.the~'~applloatlo5
                                           by eaoh offioer,
 stating the kind, probable eaouat of expenditure and the
 nroerrity:.roo:threxpenses or hi8 offloe for auoh ensuing
 ~QQth,.~h~o~~.~pplloationshall, before presentation to aald
 oourt., $$rqt;,bq endorsed by the county auditor, if any,
 otherwise the county treeadrer, only a8 to whether funds
 aroava~leble for payment.of~~uch.~expenaes.
                                         .' O-5003 that
        This department held-in O~pinlon14.0.
 county fund8 could not be expended for the payment of the
 aherirt'a expenses in going to and from a aqhool in Waahlng-
 ton, D. C., sponsoring oertainDhaaeo.,of la5 enforcement..
        In Opinion No. O-5382 thla department held that the
 Commissioners* Court of Smith County did not have legal .au-
 thority to eijend county ma8   to oov,ercost8 or qualirying
 oounty~eaployeea as notaries publio. We enclose copies of
 the'above mentioned opinlone~for~yoar'convenienoe.
         Subaeotion (b); Art. 3899;Boer       hot authorize the
  payment of expenaes:~inourred-by:theaheriff'or'~hl8deputies
  in attending,8 school oonduoted by the y.'B;I, out of county
  funds, There is no atatute       authorizing the expenditure of
  county ru8     to cover oosta or-qualifying deputies 0r the
  Tax Aasasaor~Colleoto~    a8 5otarlea publlo. It ia our opin-
  ion that allbf~   the ~questiqia   atated above should be answered
c in the negative, and-they are 80 aqawered, : '. -